Citation Nr: 0734062	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to July 
1971.  He died in July 2001.  The appellant is advancing her 
appeal as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appellant testified at a videoconference hearing held 
before the undersigned Veterans Law Judge in April 2006.  A 
transcript of that hearing has been associated with the 
claims file.  Following the hearing, the Board solicited the 
opinion of an independent medical expert (IME) regarding the 
etiology of the cause of the veteran's death.  Such opinion 
was received in May 2007.  Final written argument was 
received from the appellant's representative in September 
2007.

Although the September 2004 rating decision and June 2005 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.




FINDING OF FACT

Evidence received since the April 2003 rating decision which 
denied a claim for service connection for the cause of the 
veteran's death does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for the cause of the veteran's death.


CONCLUSION OF LAW

The evidence submitted since the April 2003 rating decision 
is not new and material and the claim for service connection 
for the cause of the veteran's death is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

The appellant is seeking entitlement to VA death benefits as 
a surviving spouse.  More specifically, she is claiming that 
the term astrocytoma, used by one of the veteran's treating 
physicians; glioblastoma, the diagnosis referred to during 
treatment as well as the initially diagnosed cause of the 
veteran's death; and malignant ganglioneuroma, the cause of 
the veteran's death as noted on the amended death certificate 
as well as a condition for which service connection is 
presumed based on exposure to Agent Orange, are the same 
conditions.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final decision, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A review of the record shows that a claim for service 
connection for the cause of the veteran's death was denied by 
the RO in April 2003.  The appellant was informed of the 
April 2003 decision and failed to file a timely notice of 
disagreement to initiate an appeal.  The April 2003 rating 
decision therefore became final.  38 U.S.C.A. § 7105.

A request to reopen the appellant's claim was received in 
August 2004.  By rating decision in September 2004, the RO 
granted the request to reopen, but denied the appellant's 
claim.  The present appeal ensued.

Although the RO may have determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the April 2003 rating 
decision included the veteran's service medical records that 
do not show any treatment or diagnosis of astrocytoma, 
glioblastoma, or malignant ganglioneuroma; private medical 
records reflecting diagnosis of and treatment for colonic 
adenocarcinoma in November 1992, a May 2001 tissue report 
showing that examination of the veteran's brain tissue 
resulted in diagnoses of astrocytic neoplasm and glioblastoma 
multiforme, as well as VA and private medical records showing 
treatment for these cancers.  

Also of record were two death certificates reflecting the 
date of death as July 9, 2001, as well as statements from the 
veteran's private physicians and an April 2003 VA medical 
opinion.  

The veteran's July 9, 2001, Certificate of Death lists the 
immediate cause of death as ganglioneuroma.  

The veteran's treating physician, H. R. Hart, M.D., FAAFP 
(Fellow, American Academy of Family Physicians), has provided 
numerous statements in support of her contention that the 
cancer resulting in the veteran's death was the result of his 
exposure to Agent Orange during active duty service.  These 
statements include a December 2002 letter from Dr. Hart which 
notes that the veteran died of a brain tumor with multiple 
names.  Specifically, Dr. Hart states that astrocytoma grade 
IV, glioblastoma, and malignant ganglioneuroma are the same.  
They are different names for the same tumor.

Review of pertinent communications from the appellant 
reflects that the registered nurse who certified the original 
Certificate of Death also certified the December 9, 2002, 
Supplemental Report of Cause of Death, which identifies the 
immediate cause of death as malignant ganglioneuroma, and 
that this Supplemental Report of Cause of Death is based on 
the December 2002 letter from Dr. Hart.  This document does 
not identify the reason for this amendment.  

An April 2003 VA medical opinion is based on a review of the 
claims file, to include the pertinent medical history, and 
includes the conclusion that there is no scientifically 
established relationship between Agent Orange exposure and 
the development of glioblastoma multiforme.  The examiner did 
not provide an explanation for this opinion and did not 
address the Supplemental Report of Cause of Death.  

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death, noting that the 
available scientific and medical evidence does not support 
the conclusion that the cause of death is associated with 
herbicide exposure.  Review of this rating decision reflects 
that the RO considered the original Certificate of Death and 
implicitly rejected the Supplemental Report of Cause of 
Death.  The RO also considered service connection on a direct 
basis but found no evidence to support a grant of service 
connection.  

Evidence received since the April 2003 rating decision 
includes the appellant's videoconference hearing testimony 
and an Independent Medical Expert opinion.  In addition, the 
newly received evidence also includes copies of a Board 
decision in an unrelated case, a decision from the Court of 
Appeals of Tennessee, a VA report to the Secretary on the 
Association Between Adverse Health Effects and Exposure to 
Agent Orange, and treatise evidence including excerpts from 
medical texts.  

During her April 2006 videoconference hearing, the appellant 
and her friend essentially reiterated the contentions 
expressed in the written communictions which were of record 
at the time of the April 2003 rating decision.  Specifically, 
it is argued that service connection for the cause of the 
veteran's death should be granted based upon consideration of 
the opinion of his private physician (that was already 
considered), the decision of the Board in an unrelated case, 
and a decision from the Court of Appeals of Tennessee at 
Knoxville.

With respect to the Board decision in an unrelated case and 
the decision from the Court of Appeals of Tennessee at 
Knoxville, it is noted that these decisions are not 
precedential and binding with respect to the appellant's 
claim.  The unrelated decision of the Board was based upon 
medical evidence which is different from the evidence in the 
appellant's claim and the jurisdiction of the Court of 
Appeals of Tennessee, a state court, does not extend to 
provide precedence over VA determinations, a federal entity.  

The additional evidence received also consists of various 
articles, treatise information, and a copy of a confidential 
report to the Secretary of VA on the association between 
adverse health effects and exposure to Agent Orange.  These 
documents constitute general treatise evidence and are 
insufficient to provide plausible causality.  Specifically, 
generic information in a medical journal or treatise is too 
general and inconclusive to establish a medical nexus.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. 
West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. 
App. 314, 316-17, (1998).  Therefore, while this evidence may 
be new, in that is has not been submitted to VA on previous 
occasions, it cannot be considered "material" in that it 
does not bear directly and substantially upon the specific 
matter under consideration.  In this case, none of the 
appellant's submissions discuss the veteran's specific case 
and whether or not the tumors with which he was diagnosed 
were the result of his exposure to Agent Orange or any other 
incident or injury sustained during his period of active duty 
service.

With respect to the contentions of the appellant and her 
friend, who testified at the videoconference hearing, it is 
noted that a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr and, a dislocated shoulder 
under Jandreau, the appellant and her friend do not have the 
medical knowledge to state whether a specific tumor is 
associated with Agent Orange exposure.  Simply stated, it is 
not a condition capable of lay diagnosis.  See Espiritu and 
Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. August 
24, 2007).  The Board emphasizes that these statements are 
not material within the meaning of 38 C.F.R. § 3.156.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, the 
contentions are not new as the appellant made these 
contentions in the prior decision action.      

Notwithstanding the above, to give the appellant every 
consideration in light of her extensive contentions in this 
case, the Board sought to fully clarify the issue and to 
address the appellant's contentions fully by seeking an 
opinion independent from the VA.  The May 2007 response from 
the independent medical expert, who is an Associate Professor 
of Medicine, Division of Oncology, at the University of 
Mississippi Medical Center, includes the conclusion that 
there is no credible evidence that exposure to Agent Orange 
or other herbicides during the veteran's Vietnam service 
contributed to either his diagnosis of colon cancer or 
glioblastoma.  The IME further concluded that it is not at 
least as likely as not that the veteran's death was causally 
related to his exposure to herbicides during military service 
in Vietnam.  With respect to the question of whether 
astrocytoma, glioblastoma, and malignant ganglioneuroma are 
different names for the same tumor, as asserted by Dr. Hart 
and the appellant, the independent medical expert provided 
the following explanation:

This patient died from glioblastoma multiforme on 
July 9, 2001, as stated in his death certificate at 
the time of his death.  A glioblastoma multiforme 
is a grade IV astrocytoma.  Astrocytomas are graded 
from grade I to IV with the worse of the malignant 
astrocytomas being the highly malignant aggressive 
grade IV astrocytoma know as glioblastoma 
multiforme.  Astrocytomas, of which glioblastoma 
multiforme is included in this class, are derived 
from glial cells.  A malignant ganglioneuroma 
arises from primitive sympathetic ganglion cells.  
A malignant ganglioneuroma is not the same thing as 
an astrocytoma, or the grade IV astrocytoma known 
as glioblastoma multiforme.  

On May 1, 2001, this patient had brain tumor 
removed and the pathology report dated May 1, 2001, 
clearly states that this patient had a glioblastoma 
multiforme.  I looked at every page in this 
patient's medical records that was provided to me, 
and I never found any pathology report amending 
and/or changing this patient's diagnosis from 
glioblastoma multiforme to malignant 
ganglioneuroma.  Therefore, the patient's diagnosis 
still stands as reported in his pathology report 
dated May 1, 2001, that the brain tumor that was 
resected was a glioblastoma multiforme - this is 
not malignant ganglioneuroma.  

The examiner further stated that the death certificate 
diagnosis should not have been changed to malignant 
ganglioneuroma unless a review by a pathologist with written 
amendment states that the original diagnosis was not 
glioblastoma multiforme, and amends it to malignant 
ganglioneuroma.  

The Board finds that the IME, a completely impartial source, 
does not provide new and material evidence to reopen the 
appellant's claim.  To the contrary, this opinion constitutes 
further evidence against the appellant's claim.  

In this regard, it is noted that an evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470- 71 (1993).  Greater weight may be placed on 
one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and whether or 
not and the extent to which they reviewed prior clinical 
records and other evidence.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).

The probative value of a medical opinion is generally based 
on the scope of the examination or review as well as the 
relative merits of the expert's qualifications and analytical 
findings.  The probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The IME opinion, because it is based on actual review of the 
claims folder and provided by an oncology professor, is the 
most probative evidence concerning the nature of the 
veteran's brain tumor.  With the information from the claims 
folder at hand, and clearly utilizing the medical expertise 
to provide a diagnosis for cancer, the examiner concluded 
that astrocytoma, glioblastoma, and malignant ganglioneuroma 
are not different names for the same tumor, as asserted by 
Dr. Hart.  

While it is acknowledged that Dr. Hart was the veteran's 
physician during his treatment for brain cancer, it is also 
noted that Dr. Hart is a family practitioner and did not 
provide an explanation for his conclusion that astrocytoma, 
glioblastoma, and malignant ganglioneuroma are different 
names for the same tumor; thereby, providing the basis for 
the change in the veteran's death certificate.  Accordingly, 
the opinion of Dr. Hart and the amended death certificate are 
of diminished probative value.  The IME opinion is accorded 
greater evidentiary weight because it is provided by a 
physician who is a professor of oncology and includes a 
detailed explanation of why these terms are not different 
names for the same tumor.  

In this regard, it is noted that the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Although Dr. Hart was the veteran's treating physician, the 
Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-473 (1993).  It is further noted that, in assessing 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Based on the above, even if the Board were to reopen this 
claim, the Board must find that the post-service medical 
record, as a whole, provides more probative evidence against 
this claim than in favor of it.  Simply stated, the evidence 
that supports the claim is outweighed by the evidence that 
does not support the claim.       

In any event, based on the above, the Board must find that 
new and material evidence has not been submitted to reopen 
this claim. 

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in June 
2004 and provided to the appellant prior to the September 
2004 rating decision on appeal advised the veteran of the 
definition of new and material evidence and advised her that 
new and material evidence was required in her case.  The 
September 2004 rating decision advised her of the specific 
reasons her claim had previously been denied, and what 
evidence would be required to reopen the claim.  The June 
2004 letter and the information in the September 2004 rating 
decision satisfy the duty to notify provisions.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claim was subsequently 
readjudicated, so the veteran is not prejudiced by any defect 
in the timing of the notice in compliance with Kent.

Moreover, since the appellant's claim is being denied, no 
disability rating or effective date will be assigned.  
Therefore, there can be no possibility of prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Further, the Board emphasizes that the Federal Circuit has 
held that the provision of adequate VCAA notice prior to a 
"readjudication decision" such as a SOC or supplemental 
statement of the case (SSOC) "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (Mayfield II).  In this vein, the RO 
issued all VCAA notice letters prior to readjudication of the 
claim in the June 2005 SOC.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service private and VA treatment reports, a VA 
medical opinion in connection with the cause of the veteran's 
death, testimony by and on behalf of the appellant before the 
Board, articles and other treatise evidence submitted by the 
appellant, multiple written communications submitted by the 
appellant in support of the claim, and the opinion of an IME.

The Board acknowledges that the appellant's questions the 
objectivity of the physician who provided the IME opinion on 
the basis that he and the authors of the texts upon which he 
based his opinion have ties to and are financed by corporate 
interests who "downplay" the dangers of hazardous 
substances.  The Board finds that the basis of such a 
contention regarding this expert is very unclear.  The Board 
does not find that the IME opinion contains such bias.  The 
examiner is a professor of oncology, does not receive 
additional compensation from the VA if he finds against the 
appellant, does not work for the VA, has reviewed the 
veteran's claims file, and based his findings on extensive 
research and expertise in his field.  Moreover, the IME 
opinion report is consistent with the evidence of record, to 
include the April 2003 VA medical opinion and the veteran's 
medical records.  The Board finds that the opinion is 
adequate for rating purposes and a remand for further 
development is not warranted.  

Further, even without consideration of the IME report, the 
Board finds that new and material evidence has not been 
submitted to reopen this claim. 

In this regard, it is noted that the Veterans Claims 
Assistance Act of 2000 appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, in the 
absence of new and material evidence, VA is not required to 
provide assistance to a claimant in attempting to reopen a 
previously disallowed claim).  Notwithstanding, in an effort 
to afford assist the appellant in substantiating her claim, 
an IME opinion was obtained.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied any applicable duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
this claim.

ORDER

New and material evidence has not been received to reopen the 
claim of service connection for the cause of the veteran's 
death.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


